El Juez Asociado Se. MacLeaey,
emitió la opinión del tribunal.
El presente es un pleito entablado por Suris contra Qui-ñones y el Banco de Puerto Rico, para reivindicar cierto pre-dio de terreno conteniendo cuarenta cuerdas, y los frutos pro-ducidos por el mismo; en cuyo pleito se dictó sentencia a favor de los demandados, en 7 de mayo de 1909. Ha ocurrido alguna demora necesaria en la preparación, sumisión y con-sideración de las cuestiones envueltas en dicho pleito, a cáusa del gran volumen de los autos, y de la enfermedad y subsi-guiente fallecimiento del juez de esta corte, a quien este caso fue primeramente asignado, como ponente. La demanda fue presentada en 17 de septiembre de 1907, por Juan Suris Cardona v. Francisco P. Quiñones y El Banco de Puerto Rico, para la reivindicación de una finca rústica y los frutos de la misma. Dicha demanda es muy extensa y consigna detalla-damente los hechos en 'que confía el demandante; pero todo el asunto, considerado en su totalidad, constituye una acción reivindicatoría en la que se reclama el título y la posesión de los terrenos descritos, y los frutos que desde el principio hasta el fin de este pleito, hayan sido producidos por lá" finca que se trata de reivindicar. La súplica de la demanda que está dividida en cuatro párrafos, equivale en sustancia a la pretensión de reivindicar el título y la posesión de las cua-renta cuerdas de terreno objeto del pleito, y dos mil dollars, en concepto de daños y perjuicios sufridos por la detentación de las mismas; y además una indemnización por los daños y *648perjuicios que se originen durante el tiempo que transcurriere desdé la época en que se entabló la demanda hasta aquélla en que se dictare la sentencia, así como todas las costas del pleito.
Los dos demandados contestaron separadamente, negán-dose por parte del demandado, Quiñones, casi todas las ale-gaciones contenidas en la demanda, por falta de suficiente in-formación; y negándose unas de dichas alegaciones expresa-mente, y otras taxativamente. Además alega, como materia nueva dé defensa, la posesión personal de la propiedad objeto de la demanda, desde el 14 de agosto de 1905, y la .posesión por parte de dueños anteriores de quienes ha derivado su título, desde mucho tiempo antes del año 1887, alegando la prescripción e invocando la Ley de Prescripción. Niega, ade-más, que el demandante jamás haya ,tenido la posesión de la finca en litigio, o que jamás haya pagado contribuciones por la misma, o que jamás la haya declarado a los efectos del pago de las contribuciones. El demandado, Quiñones, alega tam-bién que los títulos de dominio del terreno en litigio, en vir-tud de los cuales reclama dicho terreno, han sido debidamente inscritos en el registro de la propiedad, con arreglo a la ley. Por cuya razón, suplica que se desestime la demanda, con las costas al demandante. El otro demandado, o sea el Banco de Puerto Rico, presenta una contestación análoga.
Se celebró el juicio ante el Juez Schoenrich, en la corte de distrito, en cuyo acto se presentó una vasta cantidad de prue-bas testificales y documentales; y finalmente, en 7 de mayo de 1909, el juez sentenciador declaró que la ley y los hechos esta-ban a favor de los demandados, y desestimó la demanda, con una orden imponiendo las costas al demandante. Contra esta sentencia se interpuso recurso de apelación, y el caso fué Vigorosamente controvertido ante este tribunal, tanto por 'alegatos esmerados, como por extensos informes orales, y se halla finalmente en nuestro poder, para su resolución. Exa-minemos, pues, las cuestiones planteadas en el pleito.
*649Durante los años 1860 a 1870, los hermanos Don José Salvador y Don Ramón María Suris compraron a diversas per-sonas mediante escrituras públicas, varias parcelas de tierra hasta el número de diez .y siete, radicadas en el barrio de Sa-bana Eneas de San Germán y de las cuales han presentado en este pleito copia certificada de diez y seis de esos títulos.
En 26 de noviembre de 1870 ambos hermanos reconocieron haber recibido del Hospital de Caridad de San Germán la cantidad de seis mil escudos españoles, y para responder de ellos y de sus intereses, hipotecaron a favor de dicha institu-ción cuarenta cnerdas de tierra que dijeron ser parte de las setenta de bajura que tenían y poseían en propiedad en el barrio de Sabana Eneas, y las que colindaban por el norte y -oeste con la hacienda Carolina; por el sud con el camino de Cabo Rojo a San Germán y por el este con más terrenos de los •Señores Suris, acreditando la propiedad de la tierra hipote--cada con una certificación librada por el agrimensor Don Carlos B. Hernández el día quince del mes anterior que exhibieron, para que se agregara al documento y también con las escritu-ras de compra de 16 de las 17 parcelas mencionadas, cuyos títulos se reseñaron en la escritura de hipoteca. La certifica-ción citada del agrimensor Hernández acredita haber levan-tadó'un plano y calculado la superficie de un lote de tierra de 70 cuerdas de bajura, colindante por el norte con la Hacienda Carolina y herederos de Don Máximo Quiñones; al este, la Hacienda Cristina; al sud, el camino de Cabo Rojo y Don Esteban Bartoli; y al oeste, la Hacienda Carolina y los here-deros de Máximo Quiñones.
La mencionada hipoteca fué anotada en 29 de noviembre de 1870 en los libros del antiguo registro de hipoteca.
Doce años después, en 15 de febrero de 1882, y por escritu-ra pública, los hermanos Don José Salvador y Don Ramón Ma. Suris despiiés de reseñar sus 17 títulos agruparon las' 17 parcelas, por manifestar que colindaban entre sí formando con ellas una sola finca a la que dieron el nombre de-“Perse-guida,” con 40 cuerdas de tierra dentro de las siguientes co-*650lindancias: por el norte, la Hacienda Carolina, propiedad de Vélez Borrero; por el sud, el camino de Cabo Rojo; por el este, más terrenos de los hermanos Surís: y por el oeste, la. Hacienda Carolina. Esta agrupación, a la que dieron un valor-de 3,000 pesos, fué inscrita a nombre de esos hermanos en el Registro de la Propiedad de San G-ermán, en el qne se men-cionaron los distintos títulos de la finca agrupada y la hipo-teca de que respondía al hospital de caridad.
Muerto Don Ramón María Surís en el año 1900, por reso-lución judicial de 20 de abril de 1907, fueron declarados sus herederos sú viuda e hijos, quienes presentaron ese documen-to en el registro de la propiedad donde fué inscrito en 24 de-junio del mismo año, 1907, en cuanto al condominio de la mitad proindivisa de la finca “Perseguida:”
Por las escrituras públicas de 14 y 22 de julio de 1907,. Don José Salvador Suris y la viuda e hijos de Don Ramón María Surís, vendieron a Don Juan Surís Cardona la totali-dad de la citada finca'“Perseguida” por cantidad de cinco mil quinientos dollars que confesaron tener recibido con an-terioridad, cuyas ventas también fueron inscritas en el regis-tro de la propiedad correspondiente.
Algunos días después de esas escrituras de venta, otorga-ron otra en 12 del mes siguiente, en la que los vendedores-manifestaron que no habían podido entregar la finca a su comprador, porque cuando la venta se verificó, se hallaba po-seída ilegalmente por Don Francisco Plácido Quiñones desde 19 de noviembre de 1906 y hasta esa fecha por el Banco de Puerto Rico, deáde 14 de agosto de 1905, desde cuya última fecha no han percibido de persona alguna cantidad por ren-tas, frutos o utilidades, por lo que hacían cesión a su compra-dor Don Juan Surís Cardona de sus derechos y acciones, para reclamar los frutos producidos o debidos producir por la finca enajenada.
Tal es la historia de la finca “Perseguida” de 40 cuerdas, según el registro de propiedad y el demandante amparándose *651en ella, demandó a Don Francisco Plácido Quiñones en accióp reivindicatoría y reclamación de frutos, para que con estos se la devolviera, en cuyo pleito intervino el Banco de Puerto Rico citado de evicción por el demandado.
Los hechos en que el demandante apoya su demanda son: que la citada finca “Perseguida” conocida también con el nom-bre de finca del “Hospital de Caridad” por consecuencia de la hipoteca sobre ella constituida, la posee ilegalmente y sin título alguno el demandado Don Francisco Plácido Quiñones, toda vez que los dueños de ella nunca se la han venido a él ni a ninguna otra persona; que los hermanos Sxirís vendieron a Don Pablo María Stefani, dos parcelas de tierra, una de 20 cuerdas y otra de 34 con 900 milésimas, colindantes ambas por el sur y oeste respectivamente con la finca “Perseguida” o del Hospital, pero que ésta no le fué vendida y sí- dada en arrendamiento en el año 1883, conservándolas en ese con-cepto hasta que murió: que después de la muerte de Stefani, Schulze y Cía. siguió procedimiento ejecutivo para cobrar a su sucesión cierta hipoteca que aquél había constituido sobre las dos parcelas de 20 y 34 cuerdas, 900 milésimas compradas a los Suris y sobre otras tierras más de su propiedad, y cuando le fueron adjudicadas esas tierras, Schulze y Cía. tomaron en arrendamiento a los dos hermanos Suris las 40 .cuerdas de la “Perseguida” o del “Hospital de Caridad,” juntamente con otros terrenos de ellos y de las Señoritas Suris, mediante con-tratos que celebraron; y que posteriormente al hacer Schulze y Cía. en 1889 una escritura de agrupación de la Hacienda Ymiza que había adquirido de la Sucesión de Stefani, prescindió de la colinclancia del hospital y con la descripción que sin ella hizo de la Ymiza, vino a quedar encerrada dentro de ésta la que es propiedad del demandante, siendo luego en tales con-diciones rematada a Schulze y Cía. en liquidación por el Ban-co de Puerto Rico y a éste adjudicada la Hacienda Ymiza con la “Perseguida” en el año 1905, quien posteriormente la ven-dió a Don Francisco Plácido Quiñones.
*652Negada esa demanda por el Señor Quiñones y por el Ban-co de Puerto Rico, manifestó el primero no poseer ilegalmente terrenos de nadie, sino legalmente, de buena fe y con justo título las tierras que compró al Banco de Puerto Rico, por es-critura de 19 de noviembre de 1906, y como materia nueva adujo que posee de buena fe las tierras compradas, con la misma que las poseyó el Banco de Puerto Rico y Schulze y Cía. desde que a éste fueron adjudicadas en pleito que siguió contra la Sucesión de Stefani, siendo también por éste poseí-das en igual concepto desde mucho antes de 1897 en que falle-ció: que Don José Salvador y Don Ramón Ma. Surís han re-sidido siempre en San G-ermán, a poca distancia de la finca poseída por el demandado, así como que los citados hermanos se entendieron siempre con la administración de las tierras de sus hermanas Doña Margarita y Doña Cristina: que el de-mandante ni sus vendedores han poseído nunca la finca que reclaman, ni la han declarado • como suya para la contribu-ción, así como que el ayuntamiento de San Germán, allá por el año 1880 les remató doce cuerdas de esa finca, a pesar de lo que en la escritura de agrupación dijeron que poseían las 40 cuerdas; que el demandante es hijo de Don José Salvador Surís y primo carnal de los otros vendedores, sosteniendo con todos la mayor cordialidad de relaciones íntimas; y por últi-mo que desde Stefani hasta el demandado, o sea desde antes de 1887, desde cuya fecha data la posesión del primero, todos han poseído en concepto de dueños, pública, pacíficamente y sin interrupción y con títulos inscritos en el registro de la propiedad, las tierras que constituyen la Hacienda Ymiza, por lo.que alega la prescripción de dominio.
En cuanto al Banco de Puerto Rico también negó los he-chos esenciales de la demanda, y ambos pidieron que se decla-rara sin lugar.
Después de oir las pruebas, en el juicio, la Corte de Distrito de Mayagüez dictó su sentencia de 7 de mayo de 1909, por la que declaró que los hechos y la ley estaban a favor de los de-mandados y declaró sin lugar la demanda, con las costas ál de-*653mandante. De ella apeló ésta ,en 26 del mismo mes para ante esta Corte Suprema, donde se lian presentado la transcrip-ción de los autos, nna relación de hechos y alegatos escritos de todas las partes, habiendo también informado oralmente.
De las pruebas presentadas en el juicio aparece la histo-ria de la finca “Perseguida” de cuarenta cnerdas, tal como la hemos consignado al principio y además otros hechos ocurri-dos eh el espacio de años que la misma comprende.
Algunos años después de la escritura de hipoteca a favor del hospital de caridad, otorgada como queda dicho en 26 de noviembre de 1870, y por el año 1878 aparece, según certifica-ción del ayuntamiento de San G-erman, que los hermanos Don José Salvador y Don Juan María Suris debían tres mil y pico de pesetas por contribuciones y que para su pago se les em-bargaron en 15 de junio de 1878, doce cuerdas de terreno en el barrio de Sabana Eneas que fueron rematadas y adjudicadas al ayuntamiento, quien a su vez las vendió luego a otra tercera persona. En el expediente que con aquel motivo se formó, comparecieron por escrito Don José Salvador y Don Ramón Ma. Suris pidiendo que se hiciera la ejecución en otros bienes, porque los terrenos que habían sido vendidos estaban afecta-dos al Hospital de la Caridad, siendo desestimada su preten-sión.
De certificaciones del propio ayuntamiento resulta que se-gún las planillas por agrícola y repartimientos generales de los años comprendidos desde 1883 a 1900, no aparece en nin-guno de dichos años económicos que ni Suris Hermanos, ni Don José Suris, ni Don Ramón Suris tuviesen repartido tributo alguno por la posesión de esas 40 cuerdas de terreno, ni de 1900 hasta la fecha, las han declarado en la Tesorería de esta Isla para el pago de contribuciones.
Un año después del remate de esas doce cuerdas, o sea en marzo de 1879, los Señores Suris Hermanos se presentaron en concurso de acreedores ante el Juzgado de Primera Instancia de San Germán haciendo ■ cesión de sus bienes a favor de sus acreedores, entre los que incluyeron al Hospital de Caridad; *654y en la relación de bienes figuró como único inmueble cien cuerdas de tierra en Sabana Eneas, colindante, por el norte con la Hacienda Carolina; por el s-ud con el camino de Cabo Rojo; por el este con las Señoritas Surís y por el oeste con la Hacienda Carolina. Formaban parte de él una casa de mani-postería y otra de máquinas.
En 8 de julio del mismo año el administrador del Hospital de Caridad formuló demanda ejecutiva contra Don José y Don Ramón Surís en cobro de la hipoteca y de sus intereses, despachándose por el juez en 11 del mismo mes y año manda-miento de ejecución y de embargo; pero los hermanos-Suris pidieron que ese ejecutivo se acumulase al concurso de acree-dores, lo que negó el juzgado y acordó la Audiencia Territorial en 20 de agosto de 1880.
El juicio ejecutivo del Hospital volvió a ponerse en curso cuando, en 8 de febrero de 1882, los dos hermanos Surís fue-ron requiridos de pago, al que se negaron, porque no habién-dose acordado el desistimiento del concurso ni levantádose el embargo que pesaba sobre sus bienes, no tenían personalidad para recibir el requerimiento, porque estaban concursados y no tenían bienes con que pagar.
En vista de esta contestación, al día siguiente 9 de febrero de 1882, el Alguacil embargó, y entregó a Don Pablo María Stefani en calidad de depósito, cien cuerdas de tierra, con las mismas colindancias que las que en el concurso de acreedores habían declarado como sus bienes.
Después de esta diligencia, no se continuó ese ejecutivo ni se libró mandamiento al Registro de la Propiedad de San Her-mán para la anotación del embargo, que fué decretada en pro-videncia del siguiente día diez; pero el mismo día del embargo se otorgó el.siguiente documento privado:
Conste por el presente documento que los abogados firmados ' hemos convenido y estipulado lo siguiente:
“1°. Don José S. Surís y Don Ramón Surís se encuentran adeu-dando al hospital de esta ciudad la suma de 3,000 pesos de moneda *655■española, con réditos vencidos de 9 meses y días y costas que se ban causado en el ejecutivo seguido; a cuyo pago han aceptado en hipo-teca 40 cuerdas que poseen en el barrio de Sabana Eneas de esta juris-dicción.
“2o. Don Pablo Stefani compra a los mencionados hermanos Surís las referidas 40 cuerdas por la suma de 5,800 pesos: siendo entendido que la escritura de propiedad la pasarán los" Surís al administrador del hospital por el importe del capital y rédito del crédito de este estable-cimiento, según la liquidación que se practique.
“3o. Lo que reste una vez cubierta la suma que arroje la liquida-ción, hasta los 5,800 referidos, los abonará Stefani para satisfacer 500 pesos de honorarios del Ledo. Font y demás costas y honorarios que debe Surís satisfacer.
“4o. Los hermanos Surís se comprometen asimismo a pagar las contribuciones que se adeudan y por las cuales el municipio se ha ad-judicado 20 cuerdas de los terrenos de la hacienda Cristina, librando así estas cuerdas que vende desde luego a Stefani por la suma de 1,800. pesos, de los que satisfará 1,000 de contado tan pronto como le sea entregado el terreno y 800 a un ano de la fecha. Y como constancia firmo con los testigos presentes, dos de un tenor para resguardo, siendo convenido que Stefani pagará los gastos de escritura y titulación. San ■Germán, 9 de febrero de 1882. (Firmado) P. M. Stefani. Testigos. (Firmado) Pedro Ma. Kossy.”
Algunos días después, en 15 de febrero de 1882 fue que los dos hermanos Surís otorgaron la escritura de agrupación bajo eh nombre de “Perseguida,” con cuarenta cuerdas de tierra, de que dejamos hechos mérito al principio.
En 18 de enero de 1883, o sea un ano después del embargo por el hospital, del documento privado y de la agrupación de la “Perseguida,” los hermanos Don José Surís, Don Ramón Ma. y Don Epifanio Suris vendieron por escritura pública a Don Pablo María Stefani dos parcelas de tierra, una de 20 cuerdas y la otra de 34 con 900 milésimas, las que según ese ■documento tenían como colindancia terrenos del. Hospital de Caridad, por el sud la primera y por el oeste la segunda. A dicha escritura se agregó un plano levantado por el agri-mensor Don Carlos B. Hernández en marzo del año anterior, 1882 en el que la parcela número 3 de 40 cuerdas aparece con *656nombre de “Hospital de Caridad,” y en ella se bizo constar que las parcelas qne se vendían figuran en ese plano con el número dos la de 20 cnerdas y con el 11 la de 34 con 900 milé-simas, así como también, qne esos terrenos estaban anterior-mente vendidos a Stefani, pero qne no habían otorgado la es-critura por diferencias qne habían surgido, las qne fueron ori-lladas por un documento privado de 11 de enero de 1883, por el qne se comprometían los hermanos Suris a llevar a efecto el otorgamiento de la escritura de venta, como en ese acto lo verificaban.
En el mismo día en que Stefani compró esas dos parcelas, 18 de enero de 1883, Doña Cristina, Doña Virginia, Doña Luisa y Doña Margarita Suris, le dieron en arrendamiento a Stefani, 69 cuerdas de tierra marcadas con el número nueve en el plano levantado por el agrimensor Hernández y las que en-tre otras colindancias tenían por el sud, terrenos del Hospital de Caridad.
Cinco años después, en septiembre 1888 la Sociedad Schul-ze y Cía. seguía pleito contra la Sucesión de Don Pablo Ma-ría Stefani y para poder anotar en el registro de la propiedad el embargo que hizo en sus bienes, promovió un expediente po-sesorio que fué aprobado e inscrito el mismo año.
En la solicitud inicial de ese expediente expuso que Stefa-ni y luego su Sucesión, poseyeron en pleno dominio la Hacienda Vmiza en Sabana Eneas, compuesta de 302 cuerdas 41 centavos de tierra, dividida en cuatro cuerpos: el Io. de 281.97; el 2o. de 10.19; el 3o. de 7.25; y el 4o. de 3 cuerdas. Ese primer cuerpo de 281 cuerdas 97 centavos estaba atravesado de este a oeste por el camino de Cabo Rojo, y también por dos veci-nales, pero de norte a sud, y sus colindancias eran por el norte las Señoritas Suris y Sucesión Báez: al este, Santiago Sambolín, la Sucesión Martínez y Jacinta Stefani: al sud, León Negrón, Ramón G-allego, Ulises Ramírez, Sucesión de Juan Angel Cruz, Josefa Sepulveda, Sinforoso Quiñones y Antonio López: al oeste, Sucesión de Juan Antonio Cruz, *657Juan O’Neill, Ramón Camacho, Sucesión Feliciano, Telésforo Vélez, Sinf oroso Quiñones y otros.
Que la cabida de esos cuatro cuerpos resulta de la mensura que en esos días se había hecho, que aunque distinta a la qué consta en las planillas, consiste en que fueron adquiridas por más o menos.
Manifestaron además, que existían títulos del segundó cuerpo de diez cuerdas 19 centavos, pero no de los cuerpos tercero y cuarto, y en cuanto al primer cuerpo de 281 cuerdas 97 céntimos, sólo habían títulos de 123 cuerdas 15 céntimos y se carecía de ellos del resto de 149.82 que serían objeto de la información de posesión.
En la relación de las distintas adquisiciones ele .esas 149 cuerdas 82 centavos sin título del primer lote, no aparece ninguna adquirida de los hermanos Suris con cabida de 40 cuerdas.
Ese posesorio se inscribió en el registro de la propiedad en 13 de octubre de 1888.
En 5 de mayo de 1899 Schulze y Cía. otorgó una escritura pública para la agrupación de varias fincas bajo el nombre de Hacienda Ymiza. En ella expusieron que en los ejecutivos que siguieron contra la Sucesión de Stefani le fueron adjudi-cadas en 9 de febrero de 1899 los bienes que le habían embar-gado, que consistían en varios lotes, uno de 25 cuerdas en el barrio de Sabana Eneas, colindantes al sud con terrenos del Hospital de Caridad; 34 cuerdas 900 milésimas, con la misma, colindancia por el oeste; un cuerpo de 180 cuerdas, y otro de 170, todos los que se inscribieron en 28 de febrero de 1889, motivando la inscripción primera de la finca 566; que este úl-timo lote después de medido resultó tener 114 cuerdas 30 cén-timos y formaban el cuerpo principal de la Ymiza y conte-nían los establecimientos de elaborar azúcar, quedando sepa-rados, aunque dependientes de ese cuerpo principal, cuatro fracciones más, que con el primer cuerpo totalizan 276 cuer-das, 23 céntimos de tierra, como constituyentes de la Hacienda *658Ymiza, menor que la de los títulos, porque en éstos no se liizo por número exacto y también porque habían vendido algo.
Después de esos antecedentes el lote principal de 192 cuer-das 30 centavos se describió así: por el norte, José Boada, Señoritas Surís y Sucesión Báez; por el Sud, el camino de Cabo 'Rojo y una fracción de José Rabry; al este, Santiago Sambolín; y al oeste, Schulze y Cía. separado por el camino de Bartoli y fracción de José Rabry, encontrándose dentro de ese trozo descrito dos pequeñas fracciones que pertenecen a Sinforoso Quiñones, una de cuatro cuerdas y otra de dos.
Con esta descripción del lote de 192 cuerdas 30 céntimos quedan incluidas en él las 40 cuerdas del Hospital o Persegui-da marcada con el número 3 en el plano de marzo de 1882.
Así se desprende del cotejo que hemos hecho de ese plano con el de la Hacienda Ymiza levantado por Don Pedro Yiadé en 1907, como también de la declaración pericial del Señor Tomasseti, quien con presencia de esos planos, de la escritura de agrupación hecha por Schulze y Cía. y del deslinde que hizo, llegó a esa conclusión.
La Hacienda Ymiza de 276 cuerdas 23 céntimos y con la descripción que se ha indicado, pasó a ser propiedad del Ban-co de Puerto Rico por adjudicación que se le hizo en ejecuti-vo que siguió contra Schulze y Cía., y más luego la vendió al actual poseedor Don Francisco Plácido Quiñones.
La demanda afirma que en el año 1883 Don José S. y Don Ramón. Ma. Surís dieron en arrendamiento a Stefani el lote de 40 cuerdas reclamadas, y luego a Schulze y Cía. cuando a éstos fueron adjudicados los bienes de Stefani. Así lo de-claró Don José Salvador Surís en el juicio, pero lo contradijo Don Federico Philippi, socio que fué.de Schulze y Cía. quien declaró haber tenido negocios con Don José S. Surís y con sus hermanos, porque en las operaciones con las hermanas él las representaba: que nunca tomó en arrendamiento terrenos a Don José S. Surís pero a él pagaba los de las Señoritas Surís a quienes él representaba.
*659Eli una cuenta 'de enero 31 de 1890 a 8 de octubre de 1891, pasada a Don José S. Suris por la casa de Schulze y Cía., aparece un asiento que dice: Arrendamiento sobre cuerdas * '* yun asiento parecido existe en otra de 18 de abril de 1893 a octubre de 1894, en la que el asiento"dice: “Arren-damiento S. Quiñones”; pero en 28 de septiembre de 1894 escribía Schulze a Don José S. Suris diciéndole que como no ha vuelto por allá desde que cobró la última suma de arren-damiento, le acompaña la primera contrata que deberá devol-verle firmada por sus hermanas y Don Eamón. Pero la carta más explicativa es una que no tiene fecha y que dice así:
“Amigo Suris.- Ya se ha pagado el recibo de este mes de mayo que se presentó; en lo sucesivo tienen que venir firmados esos recibos en debida forma pues mientras que vivamos Ud. y yo no hay cuidado, pero el día que faltemos puede haber cuestiones, así es que sólo puede hacerme debidamente los recibos en adelante si vienen firmados por los mismos que han firmado la escritura de arrendamiento que son: Virginia Suris, Cristina Suris, Margarita Suris, E. M. Suris y también que firmen, en persona igual firma del documento y nó como la úl-tima vez.
“Suplico a Ud. tome nota de esta. Yo de otro modo no puedo pagar más recibos porque no es conforme a ley.
‘ ‘ Suyo,
“F. Philippi.”
Para la resolución del conflicto entre esas declaraciones opuestas, bueno es hacer constar que Don José Salvador Suris dijo en otra parte de su declaración, que a pesar de que había expuesto al ayuntamiento de San Germán que las doce cuer-das de tierra que les había vendido formaban parte de las hipotecadas al Hospital, eso no era cierto y que sólo lo hizo por obstaculizar; también que no presentó ningún documento público ni privado del arrendamiento que se aleg’a y ning’una evidencia presentó en cuanto a su arrendamiento a Stefani de las 40 cuerdas, excepto su propia declaración.
Don José Salvador Suris, Don Eamón Ma. Suris y los he-rederos de éste, así como Don Juan Suris Cardona, hijo del *660primero, han residido siempre en la ciudad de San Gérmán y a mny poca distancia de la finca que se reclama, según los testigos Avelino Cruz, Gabino García, Francisco Murati y otros.
La legitimidad del documento privado de 9 de febrero de 1882, fné probada mediante las declaraciones de los peritos, calígrafos Don Alejandro Díaz y Don Maximino Cnebas, quie-nes después de cotejar las firmas del mismo con otras indubita-das, declararon'que la firma de J. S. Suris que aparece en el documento privado está puesta por la misma mano que es-tampó las indubitadas; y el segundo, además, declaró lo mis-mo respecto a la firma de Stefani y del testigo Rossy.
Contra la sentencia que en la corte inferior puso término a este pleito ba alegado el demandante dos clases de errores, unos que se refieren al procedimiento y otros al derecho sus-tantivo aplicable. Agruparemos los primeros y los tratare-mos antes de pasar a la segunda clase de errores.
Bajo el primer grupo podemos reunir los errores alegados, bajo los números I, VIII y IX, estando formulados en la si-guiente manera:
I. La Corte de Distrito de Mayagüez erró al no estimar probados a favor del demandante los hechos contenidos en las alegaciones 8a., 10a. y 16a. de la demanda enmendada, cu-yas alegaciones no fueron excepcionadas ni negadas por los. demandados.
Para resolver este primer punto es necesario consignar que la demanda fué presentada en 11 de septiembre de 1907, estando jurada en ese día por el demandante y que después de haber sido contestada por los demandados, el demandante' pidió permiso, que le fué concedido en 4 de mayo de 1908, para enmendar su demanda, lo que hizo presentando en 13 del mismo mes y año, no una nueva demanda enmendada, sino un escrito ‘que contenía las enmiendas a la demanda, sin que el mismo fuera jurado.
Esto así resulta de la exposición del caso aprobada por el juez, por más que en el legajo de la sentencia aparezca *661refundida en una .sola alegación como demanda enmendada, la demanda original con las enmiendas presentadas poste-riormente, y así es como esa demanda enmendada tiene la mis-ma fecha de la demanda original, sin contener otro juramento que el de 11 de septiembre de 1907 que es el de la demanda inicial. En resumen, pues, las enmiendas no fueron jura-das.
La alegación 8a. original alegaba, que las 40 cnerdas de tierra que se reclaman no fueron ni son propiedad del hospital, el que nunca tuvo terrenos en aquellos barrios inscri-tos en el registro; y agregaba que la finca reclamada pertene-cía a los hermanos Suris de por mitad, y por muerte de Ra-món María Suris pasó su mitad a sus herederos, siendo actual-mente dueño de la totalidad Don Juan Surís Cardona por compra que en cantidad de 5,500 pesos había hecho según es-crituras de 14 y 22 de julio de 1907, inscritas en el registro de la propiedad bajo la descripción que actualmente tiene esa finca. T al consignar la descripción de esa finca, la enmienda adiciona como colindante por el sud la Hacienda Tmiza.
La alegación décima original, expresa que Stefani hipo-tecó a favor de Schulze y Cía. un lote de 20 cuerdas de tierra y otro de 34 con 900 milésimas, durante los años 1886 y 1887; que muerto Stefani, la sociedad acreedora siguió juicio eje-cutivo contra su sucesión, en el que le fueron adjudicados entre otros bienes, las fracciones de 20 y 34 cuerdas con 900 milésimas, de las que entró en posesión.
La enmienda para esta alegación, consistió en adicionarle, que durante la tramitación de ese ejecutivo promovió Schulze y Cía. un expediente posesorio para inscribir las fincas de Stefani, sin que en él figurara la finca de 40 cuerdas objeto de este expediente posesorio, que se aprobó e inscribió á nom-bre de Stefani y luego de Schulze y Cía.
La 16a. alegación original relata, que según la escritura de agrupación otorgada por Schulze en 1899, las fincas de 20 y 34 cuerdas 900 milésimas colindaban con el Hospital de Cari-dad y con ellas y otras se formó la fracción de 192 cuerdas 30 *662céntimos, colindando ésta al tiempo de la agrupación por el snd y por el oeste con el Hospital de Caridad; pero que al agruparlas Schulze y Cía. omitieron la mencionada colindan-cia, sustituyéndola por la de la Hacienda Tmiza, de cuya ma-nera quedaron encerradas las 40 cuerdas de los terrenos llama-dos del hospital, aun cuando no por eso quedaron inscritas en el registro de la propiedad.
Esta alegación fué enmendada de suerte que quedara su-primido aquello de que por la sustitución de colindancias quedó encerrada la finca objeto del pleito y para consignar en su lugar, que la fracción de. 192 cuerdas 30 céntimos, no pudo agruparse porque formada, entre otras, con dos trozos que colindaban y colindan con terrenos del Hospital de Caridad, tales trozos no colindaban ni colindan todoá entre sí, porque estaban y están separados por los terrenos del hospital; pero que Schulze y Cía. para agrupar indebidamente los trozos de 20 cuerdas, de 34, 114, 10 y 14 y formar así la fracción de 192 cuerdas 30 céntimos, omitió maliciosamente la colindan-cia del hospital o la sustituyó por la de la Hacienda Tmiza; y con tal omisión o sustitución ilegal y fraudulenta, los terrenos del hospital quedaron encerrados dentro de la fracción de 192 cuerdas 30 céntimos o dentro de cualquiera de las fracciones del perímetro de la Hacienda Tmiza, aunque por ello la finca reclamada no quedó inscrita en el registro de la propiedad a nombre de Schulze y Cía.
De lo expuesto puede verse que la enmienda a la alegación 8a. consistió únicamente en la adición de un colindante en la descripción de la finca, y aun siendo cierta esta enmienda, no por ello habría de estimarse que toda la alegación lo era..
La enmienda a la décima no modifica esencialmente la ale-gación original, negada; y en cuanto a la décima sexta, la mayor parte de la enmienda consiste en consideraciones y apreciaciones del demandante, como consecuencia de lo que relató en la alegación- original.
Como ninguna de esas tres enmiendas aducía hecho alguno *663esencial para' el pleito, el no negarlas, no implica que haya la corte de tenerlas por ciertas, y mucho menos qne por falta de negación de ellas, ann en el supuesto de contener hechos esenciales, hubiera de estimarse como ciertos y probados los restantes particulares de la demanda original que habían sido negados, por lo que la corte no cometió el error que se le atri-buye.
Error VIII. La corte inferior erró al nó' estimar insufi-cientes tanto la contestación del Banco de Puerto Rico, como la contestación y materia nueva de oposición del demandado Francisco Plácido Quiñones.
. Hemos consignado al principio cuáles son los hechos esen-ciales de la demanda y dijimos qne habían sido negados por el Banco de Puerto Rico y por Don Francisco Plácido Qui-ñones, exponiendo también los hechos que éste adujo como materia nueva de oposición a la demanda.
Como fundamento del error- alegado sostiene el deman-dante y apelante, que las contestaciones no se ajustan a la ley, porque el Banco de Puerto Rico niega por información y creencia hechos aducidos en la demanda, que constan en docu-mentos públicos, archivados debidamente, siendo algunos de ellos referentes a la titulación de la Hacienda Tmiza de que ha sido dueño dicho Banco y que respecto de esos hechos su contestación y la de Quiñones son evasivas, porque podían haber examinado esos documentos antes de negarlos o admi-tirlos.
La manera de negar una demanda jurada, para que consti-tuya una defensa u oposición a ella es, positivamente, cuando los hechos están dentro del conocimiento personal del deman-dado ; o por información o creencia,' cuando no lo están.
Si los hechos constan en documentos escritos que fueron otorgados por el demandado, sólo una contestación positiva será buena, porque presuntivamente los hechos que en ellos resultan están en su conocimiento personal; pero cuando no. intervino en tales documentos, por no estar los hechos dentro de su conocimiento personal puede contestar por información *664y creencia. (Véase Curtís v. Richard & Valentine, 9 Cal., 33.)
En el caso presente los lieclios negados por información y creencia son tocios referentes a hechos que si bien constan en documentos públicos, no intervinieron en ellos personalmente los demandados, quienes no están obligados por virtud de una demanda jurada a andar de un archivo para otro, para cono-cer esos documentos. ' De admitir la doctrina que pretende sentar el apelante, vendría obligado el demandado en caso de documentos públicos, a examinar aún los archivos de cual-quier parte del mundo donde el documento radicara.
Es cierto que algunas de las alegaciones a que se refiere el error alegado se contraen a la titulación de la Hacienda Ymi-za, propiedad ahora del Sr. Quiñones y antes del Banco de Puerto Rico, pero aunque son particulares de esa titulación, no constan en documentos en que ellos hayan intervenido per-sonalmente, sino en documentos anteriores.
Se alega también que la negación a cierta alegación de la demanda, la 21, es nula porque ésta no contiene un hecho sino una conclusión de derecho que no había necesidad de negar, así como que otra alegación negada, es solamente una nota de la prueba documental de que intenta el demandante valerse en el juicio.
Siendo esto así, no tenían los demandados obligación de negar esas alegaciones y el que lo hayan hecho no anula su contestación ni la hace mala si por haber sido debidamente negados los hechos esenciales de la demanda, constituye una oposición a ésta. Solamente las alegaciones esenciales de la demanda es preciso negar.
Se alega asimismo que ciertas alegaciones, las 17 y la 18 de la demanda,, han sido negadas de una manera insuficiente por el Banco de Puerto Rico, porque no niega separadamente cada hecho de ellas, sino que se admiten unos y se rechazan otros.
La contestación del Banco de Puerto Rico fué respecto de la 17, que reconoce como ciertos los hechos expuestos en el primer ■neríodo de ella, hasta donde dice “alegación ló,” y *665niega tocios los demás. Con relación a la 18 reconoció- como ciertos los hechos expuestos en su primer párrafo y negó los otros.
Criando nna alegación es compleja, abrazando varias cláu-sulas o proposiciones, debe negarse cada parte de proposi-ción separadamente, siendo insuficiente si se hace disyuntiva-mente. (More v. Bel Valle, 28 Cal., 170.)
Aplicando esta doctrina, encontramos buena la contesta-ción del Banco de Puerto Rico a esas dos alegaciones porque distinguió la parte que era cierta, de la que no lo era.
En vista de lo consignado respecto al error que bajo este apartado se atribuye a la corte, encontramos que no la co-metió.
.Error IX. Una contestación que no aduce hechos suficien-tes para constituir una oposición a la demanda, o una de-fensa es nula y debe ser desestimada.
La alegación de este error se basa en que las negaciones contenidas en las contestaciones son evasivas, defectuosas e insuficientes;'y además, en que la materia, nueva aducida por el demandado Quiñones no es tal por ser inmaterial, inconsis-tente y redundante, por lo que no pueden ser tomadas en con-sideración por la corte de acuerdo con el artículo 123 del Có-digo de Enjuiciamiento Civil que dice:
“Las contestaciones especiosas e impertinentes, así como toda ma-. teria impertinente y redundante; contenidas en una alegación, podrá no ser tenida en consideración por la corte, a su prudente arbitrio.”
Ta hemos dicho antes que las contestaciones del Banco de Puerto Rico y la del otro demandado Quiñones fueron sufi-cientes y de acuerdo con la ley de procedimientos. Por tanto, ahora sólo habremos de examinar si la materia nueva aducida por el Sr. Quiñones constituía una oposición a la demanda
Al Sr. Quiñones se le reclama la finca “Perseguida” dé 40 cuerdas que se alega estar comprendida y encerrada dentro de la Hacienda Tmiza de su propiedad; y si esto es cierto, *666la materia que aduce como nueva es pertinente porque en resumen, ella se concreta a alegar que posee la Hacienda Ymi-za con justo título de compra, lo mismo que la poseyó el Banco> de Puerto Rico, antes Schulze y Cía. y primeramente Don Pablo María Stefani, para por estos hechos • alegar la pres-cripción del dominio que pudiera tener el demandante.
■ Con sólo lo expuesto queda demostrado que no existe el error alegado.
Resueltos ya los errores aducidos que afectan al procedi-miento, entraremos en el otro grupo de errores de carácter sustantivo.
Dice así el error II. La corte de distrito erró al no estimar probados a favor del demandante y en contra del demandado,, los liecbos referentes al título de propiedad del demandante y su inscripción en el registro de la propiedad.
El fundamento de este error es, que el demandante pre-sentó como evidencia en el juicio las escrituras de las 17 frac-ciones de terreno que agrupadas forman la finca de 40 cuer-das llamada “Perseguida” (sólo presentó>16); la escritura de agrupación de ellas otorgada por Don José Surís y Don Ramón María Surís; la certificación de que ésta fué inscrita .en el registro de la propiedad a nombre de dichos señores otor-gantes; certificación de haber sido inscrita en la misma ofi-cina la mitad indivisa de Don Ramón María Surís, a favor de sus herederos; escrituras por la que Don José S. Surís y los herederos de Don Ramón María Surís la venden a Don Juan Surís Cardona, con nota de haber sido inscrita en el registro de la propiedad; y que no habiendo sido redargüidos de fal-sos ni de nulos; justificó su título a la propiedad reclamada, y al no estimarlo así la corte inferior infringió la doctrina del Tribunal Supremo de España, y la de esta Corte Suprema eel caso de Verges y otros v. Domingo Pietri y otros, cuya doc-trina expresa que, para poder utilizar la acción reivindica-toría, se exige necesariamente la existencia de un título cierto-sobre las cosas que son objeto de la reivindicación. ,
Es cierta esta doctrina, pero el hecho de que la corte in*667ferior baya dictado sentencia en contra del demandante, no lleva' necesariamente a la conclusión de que baya dejado de aplicar' tal doctrina, toda vez que pnede baber estimado qne Don Juan Surís Cardona ba comprado la finca a que se re-fiere su. título y que sin embargo baya alguna razón legal que impida el que pueda reivindicarla, como si el demandado Qui-ñones la ba becbo suya por prescripción en vista de otras evi-dencias aportadas al juicio.
El error III atribuido es por no estimar probados a favor del demandante los becbos que demuestran la identidad de la finca reclamada.
Decimos respecto de este error lo mismo que expusimos en el anterior.
Por el conjunto de la evidencia entendemos, y quizás tam-bién la corte inferior fué del mismo parecer, que la finca que los hermanos Surís bipotecaron al Hospital de Caridad, de 40 cuerdas y formada por 16 parcelas que luego agruparon e inscribieron y más tarde vendieron al demandante, está in-cluida dentro de la superficie de la actual Hacienda Ymiza del demandado Quiñones; pero este becbo solo no lleva necesaria-mente a la conclusión de una sentencia a favor del deman-dante.
El IV error se alega consistir, en que no se estimó proba-do a favor del demandante los becbos que demuestran la pose-sión en que está el demandado Quiñones, de las tierras en li-tigio, infringiéndose así el artículo 355 del Código Civil re-visado, que manda dirigir la acción réivindicatoria contra el que posea la cosa, o la retenga o detente.
No creemos que se baya cometido el error alegado y lo que bemos consignado respecto a los dos errores anteriores,, es aplicable al presente.
El error V lo trataremos al final de los demás por la natu-raleza del mismo.
La verdadera cuestión a resolver en este pleito está en los errores VI, VII y X que trataremos juntos, pero antes y. como' *668consecuencia de lo que llevamos, dicho queremos concretar, que entendemos justificado que las 17 parcelas que durante los años 1860 a 1870 compraron los hermanos Suris a diversas personas, fueron 16 de ellas, las que hipotecaron al hospital según las colindancias de esa obligación; las mismas que lue-go con otra parcela más, en total 17, agruparon en 1882 e ins-cribieron ; las mismas que ha comprado el demandante, según dice su escritura, y ellas se hallan incluidas en la Hacienda Ymiza propiedad del demandado Quiñones, quien la adquirió del Banco de Puerto Rico y éste a su vez de Schulze y Cía. quien la hubo de la Sucesión de Don Pablo Stefani;
Veamos ahora, si a pesar de esto ha ocurrido algún hecho que impida el reivindicarlas a Don Francisco' Suris Cardona, demandante.
Durante el juicio se presentó un documento privado de 9 de febrero de 1882 y se alega que al admitirlo la corte, cometió error, que se marca VII.
Como fundamento de que no se debió admitir, se dice por el apelante, Io. que es falso; 2o. nulo; 3o. ineficaz contra- tercero y 4°. que están prescritas las acciones nacientes de él.
Al admitir el juez de la corte inferior el documento estimó que no era falso, en vista de la evidencia que se presentó so-bre su legitimidad, y no habiéndose alegado ni demostrado que él obrara influido por pasión, prejuicio, parcialidad o grave error al apreciar la evidencia sobre ese punto, no alte-raremos la conclusión a que llegó, con mayor motivo porque hemos examinado detenidamente esa evidencia y no abriga-mos duda alguna de la legitimidad de tal documento por ser auténticas las firmas puestas a su pie.
Toda la argumentación del apelante respecto a la nulidad de ese documento privado descansa, en que Stefani obraba como apoderado del Hospital de Caridad y no estaba autori-zado para consentir por él y en que no tiene la firma de dos testigos.
El primer extremo, descansa en el supuesto erróneo de que Stefani compraba para el hospital y obraba como apoderado *669suyo, ya que el hecho de expresarse, que la escritura se otor-gara a dicha institución no es suficiente para llegar a esa con-clusión. Según el contexto del documento, quien compra es Stefani y también quien paga el precio, y el disponer que la escritura se haga al hospital podrá indicar otro contrato en-tre él y ese acreedor, pero no que éste compre directamente a los Suris mediante la representación de Stefani.
En cuando a que la falta de dos testigos en ese documento lo hace nulo diremos que, desde la Novísima Recopilación, ley Ia., tit., 1°., libro 1°., de cualquier manera que el hombre quiera obligarse, queda obligado, y por tanto la obligación no deja de ser eficaz por falta de requisitos externos. Además, la cita que hace el apelante de la ley 61, tít. 18, partida 3a., se re-fiere a los requisitos de los documentos públicos, exigidos también por nuestra Ley Notarial y la Hipotecaria, y no és* aplicable a los documentos privados, para los que ninguna ley exige tal requisito.'
Pero se sostiene además, que en todo caso el documento privado es ineficaz para perjudicar a tercero, y que si no es falso ni nulo ese contrato privado, existiría entonces el caso de doble venta de la misma cosa.
Para tratar esta cuestión, es necesario hacer constar, que, al declarar Don José S. Suris, manifestó llevar buenas rela-ciones con su hijo Juan Suris Cardona, quien según él, no tiene capital ninguno, si bien posee bienes y antes tuvo una casa que ha hecho, nada mas; y que este testigo, que declara detalladamente respecto a hechos ocurridos diirante, un perío-do de treinta años, que se acuerda hasta de muchos de los colindantes de las fincas que por entonces compró, no recuerda el precio en que la finca reclamada, fue por él y sus sobrinos vendida al demandante.
También consignaremos que meses antes de la venta a Juan Suris Cardona, su padre trató de declarar la finca para los efectos de la contribución y para esos trabajos y para llevar su representación en este asunto buscó un abogado que es el mismo que ahora, defiende al demandante, cuyo abogado *670por oarta se dirigió al Sr. Tomasetti para que le informara en qué parte de la Tmiza estaba la finca en litigio, antes de que como notario autorizara las escrituras de compra del de-mandante; y liemos de recordar, que antes fiemos dicfio, que Don Juan Suris Cardona y sus vendedores siempre fian vivi-do en San G-ermán, llevando buenas, relaciones.
Ciertamente es bien extraño que un hijo alegue que lo que su padre le vendió, lo había vendido también antes a otra persona, y pretenda sostener la venta.con él en perjuicio de la otra persona que negoció con su padre, amparándose en los preceptos de la ley que amparan en esos casos al primero que inscribe.
Por la manera como fian ocurrido los hechos ño tenemos duda alguna de que las escrituras de venta de la finca a Don 'Juan Suris Cardona, no fian- tenido más objeto sino que él fuera el que presentara el pleito, para ampararse en los dere-chos de los terceros y así salvar su padre y los herederos de su tío de las consecuencias del documento privado a Stefani; y también estamos convencidos de que el demandante antes de sus compras conocía la historia de la finca, y que su padre y sus primos no la poseían desde 1882 como dice’ la demanda.
En tales condiciones el demandante no puede acogerse a los beneficios que la ley concede a los terceros, porque no pue-de serlo quien aunque no intervino en el primer contrato de venta, sin embargo compró, conociendo de que sus vendedores no eran dueños ni teníanla posesión de la cosa vendida. Igual-doctrina sentó ya esta corte en el caso de Voig v. Rivas, deci-dido en 10 de mayo de 1900.
Además el demandado inscribió antes que el demandante la finca objeto de la demanda, porque la Hacienda Tmiza, dentro de la que según el demandante está comprendida la que reclama por virtud de la agrupación que hizo Schulze y Cía., tiene inscripción anterior en el registro a las escrituras de compra del demandante.
No es exacto como alega el apelante que ,el precio de la venta estuviera pendiente de una liquidación y que por tanto, *671mientras ésta no se practicara, la venta no existía, pnes del contexto del citado documento aparece claramente qne Stefani compra por la suma de 5,800 pesos, con los cuales pagaría el comprador el crédito debido con sus créditos y las costas. Y que esto lo realizó el comprador, lo demuestra que ordenó se pasara la escritura al 'hospital indudablemente mientras se pagaba, y qne no se ha alegado ni probado que los hermanos Suris tuvieran qne pagar aquellas cantidades que representa-ban los 5,800 pesos del precio de la venta.
El precio de la venta quedó entregado desde el momento en qne Stefani hizo suyas las responsabilidades de los Suris.
Es inútil determinar si las acciones provenientes del con-trato privado han prescrito, porque habiendo sido entregada la cosa vendida y su precio, las acciones para ejercitarlas' no tienen ya razón de ser, ni tampoco la del otorgamiento de es-critnra, porque la finca está inscrita al estarlo la agrupación de la Ymiza, ni se ejercitan ahora esas acciones.
En resumen el contrato privado de compra venta entre los Suris y Stefani es legítimo; es legal y produjo el efecto de trasmitir la propiedad de la finca reclamada, a favor del com-prador; perjudica al demandante por las circunstancias que conocía cuando adquirió.
Aunque se formuló objeción contra la admisión del docu-mento privado, lo fué solamente por el fundamento de que las firmas eran falsas; por lo tanto, como se demostró que las firmas no eran falsas, se renunció a todas las demás objecio-nes. (Pueblo de Puerto Rico v. Silva, resuelto el 18 de mayo de 1911, y Falero et al. v. Falero, el 19 de febrero de 1909, por este tribunal.)
Por tanto desde 9 de febrero de 1882 dejaron los Suris de ser dueños de la finca objeto del mismo y desde entonces ha sido poseída pública, quieta y pacíficamente en concepto de dueño por Stefani, luego por Schulze y Cía., quien la agrupó con otras suyas y la inscribió con la Hacienda Ymiza, luego por el Banco de Puerto Rico y últimamente por el Sr. Qui-*672ñones, habiendo por tanto transcurrido más de diez años do ésa posesión entre presentes, que es título bastante para ad-quirir el dominio de prescripción, existiendo como existe jus-to'título de compra y buena fe.
En consecuencia la sentencia que con todos los anteceden-tes expuestos dictó la Corte de Distrito de Mayagüez, ha sido congruente con lo alegado y probado y es innecesario tratar la reclamación sobre frutos.
Por las razones expuestas, el recurso debe declararse sin lugar, confirmándose la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso ciados Wolf y del Toro.
El Juez Asociado Sr. Aldrey, no tomó parte en la resolu-ción de este caso.-